DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 12/3/2021 has been entered and made of record. Claims 1-20 remain pending in this application.
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Applicant argues that Kubota only teaches that a user assigns networks available to the user to the folders, but does not teach “receiving selection of an option associated with the storage area, from a group of options limited according to the attribute of the user, among a plurality of options for the output path information.” Examiner respectfully argues that although Kubota does not recite the exact wordings as the claimed language, Kubota teaches or suggests the claimed limitation as discuss in the following: the processor (CPU 105 of control unit 104 in figure 1) receives selection of the output path information associated with the storage area from the user (user operates pull down menus 502-504 to assign network attribute to folder; paragraphs 0049-0052 and figure 5), and receives selection of an option (display option) associated with the storage area (user selects display option 401 for the files/folders as shown in figure 4), from a group of options (display or not display files/folders) limited according to the attribute of the user (user is assigned to a LAN or user is limited to a LAN according to table 2; paragraphs 0057-0059), among a plurality of options for the output path information (as shown in figure 5: output path LAN-1 can be assigned to folder A and folder B). Therefore, as discussed above, Kubota teaches or suggests every element of the claimed limitation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0387127 A1 to Kubota.
As to claim 1, Kubota discloses an information processing apparatus (MFP 100 of figures 1-2) comprising:
a plurality of network interfaces (LAN1-LAN2 interfaces; paragraphs 0033-0034);
a storage area for storing data (storage device 110 for user’s folder/box function; paragraph 0041), which is associated with output path information defining a network interface permitted as an output path of the stored data (network path for each folder; figure 5);

wherein the processor (CPU 105) receives selection of the output path information associated with the storage area from the user (user operates pull down menus 502-504 to assign network attribute to folder; paragraphs 0049-0052 and figure 5), and receives selection of an option (display option) associated with the storage area (user selects display option 401 for the files/folders as shown in figure 4), from a group of options (display or not display files/folders) limited according to the attribute of the user (user is assigned to a LAN or user is limited to a LAN according to table 2; paragraphs 0057-0059), among a plurality of options for the output path information (as shown in figure 5: output path LAN-1 can be assigned to folder A and folder B).
As to claim 2, Kubota further discloses wherein in a case of receiving an instruction to generate a new storage area from the user (new folder creation; figure 9), the processor receives selection of the output path information associated with the storage area, and associates the storage area generated in response to the generation instruction with the selected output path information (network security setting for selected folder; figure 5).
As to claim 3, Kubota further discloses wherein in a case of receiving an operation instruction for the selection from the user through a network (user operates pull down menus 502-504), the processor controls a presentation mode of the group of options on a selection screen (figure 5) for causing the user to select an option associated with the storage area, according to the network interface which is an input 
As to claim 4, please see similar rejection to claim 3 above.
As to claim 5, Kubota further discloses wherein the processor presents at least one of options corresponding to the network interface which is the input path of the operation instruction, among the group of the options limited according to the attribute of the user, in a mode distinguishable from the other options, on the selection screen (figure 5: user operates pull down menus 502-504 to assign network attribute to folder; paragraphs 0049-0054).
As to claim 6, please see similar rejection to claim 5 above.
As to claim 7, Kubota further discloses wherein the processor presents one option for permitting the network interface which is the input path of the operation instruction, as the output path, among the group of the options limited according to the attribute of the user, as a selected state, on the selection screen (figure 5: folderA and the selected LAN1 and LAN1 is used for both output path and input path; file transmission and file storage; figure 15 and 17).
As to claim 8, please see similar rejection to claim 7 above.
As to claim 9, Kubota further discloses wherein the processor presents a group of options which are limited according to both the attribute of the user and the network interface which is the input path of the operation instruction, among the plurality of options, as a selectable state, on the selection screen (figure 5: pull down menu for LAN1/LAN2 selectable option).
claim 10, please see similar rejection to claim 9 above.
As to claim 15, Kubota further discloses wherein in addition to the output path information, input path information defining a network interface permitted as an input path of data to be stored in the storage area is associated with the storage area (figure 5: network security setting for LAN1/LAN2 and each LAN is used for file transmission and file storage; figure 15 and figure 17), and wherein the processor further receives selection of the input path information associated with the storage area, among the options limited according to the attribute of the user, among a plurality of options for the input path information (user selects LAN1 or LAN2 to the selected folder; paragraphs 0049-0054).
As to claims 16-18, please see similar rejection to claim 15 above.
As to claim 19, Kubota further discloses wherein the processor receives selection of the user from among the options limited according to the attribute of the user, among a plurality of options for an input output pattern which is a combination of the output path information and the input path information, and associates the input output pattern corresponding to the selected option with the storage area (figure 5: user selects LAN1 or LAN2 for each folder; each LAN is used for a combination of file transmission and file storage as shown in figures 15 and 17).
As to claim 20, claim 20 is for a non-transitory computer readable medium (110/111 and paragraphs 0027-0029) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675